SALCINES, Judge.
Anthony Carter, the Former Husband, appeals the trial court order which *517adopted the recommendation of the general master concerning attorney’s fees and costs awarded to Steinunn Carter, the Former Wife. We affirm the order in part and reverse in part.
When a matter has been heard by a general master, the trial judge should determine whether the general master’s findings and determinations were supported by competent, substantial evidence or whether there was any other departure from the essential requirements of applicable law. Matos v. Matos, 421 So.2d 180, 183-84 (Fla. 2d DCA 1982). The trial court is bound by the general master’s factual findings unless they are not supported by competent, substantial evidence or are clearly erroneous. Garcia v. Garcia, 743 So.2d 1225, 1226 (Fla. 4th DCA 1999).
In the present case, the trial court abused its discretion when it found that the general master’s recommendation that the Former Wife be awarded $22,256.50 in attorney’s fees was supported by competent, substantial evidence. The general master failed to consider that the Former Wife testified she paid a $3000 retainer fee to her attorney from marital assets. The general master should have determined that the Former Husband was entitled to a credit for half of the retainer fee or $1500 toward the attorney’s fee award. Therefore, the general master should have recommended that the Former Wife be awarded a total of $20,756.50 in attorney’s fees. We remand this matter to the trial court to amend the Order on Recommended Order to reflect this correction.
In all other respects the factual findings and determinations of the general master were supported by competent, substantial evidence. The trial court properly adopted the report and recommendation of the general master except as noted above.
Affirmed in part, reversed in part, and remanded with directions.
CASANUEVA, J., and GREEN, OLIVER L., Senior Judge, concur.